
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



THIRD AMENDMENT


        THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment") is entered into as of the 1st day of April, 2004 by and among
each of the persons listed on the signature pages hereof as banks (the "Banks"),
Crosstex Energy Services, L.P., a Delaware limited partnership (the "Borrower"),
and Union Bank of California, N.A., as administrative agent (the "Administrative
Agent").


BACKGROUND


        A.    The Banks, the Administrative Agent and the Borrower are parties
to that certain Second Amended and Restated Credit Agreement dated as of
November 26, 2002, as amended by the First Amendment dated as of June 3, 2003
and the Second Amendment dated as of October 30, 2003 (said Agreement, as so
amended, herein called the "Credit Agreement"). Terms defined in the Credit
Agreement and not otherwise defined herein have the same respective meanings
when used herein.

        B.    Crosstex Louisiana Energy, L.P., a Delaware limited partnership
and Subsidiary of the Limited Partner ("Crosstex Louisiana"), intends to acquire
all of the capital stock of LIG Pipeline Company, a Nevada corporation ("LIG"),
(the "LIG Acquisition") pursuant to the Purchase and Sale Agreement dated as of
February 13, 2004 between the Limited Partner and AEP Energy Services
Investments, Inc., a Delaware corporation (the "Seller"), as amended by the
First Amendment dated as of February 13, 2004 between the Limited Partner and
the Seller (as amended the "LIG Purchase and Sale Agreement"), and all other
agreements, instruments or documents executed in connection therewith or
otherwise related to the LIG Acquisition (collectively, the "LIG Acquisition
Documents").

        C.    In order to effect the LIG Acquisition, the Borrower will borrow
Advances under the Credit Agreement and make a cash distribution to the Limited
Partner in the amount of such Advances (the "Cash Distribution"). The Limited
Partner will loan the Cash Distribution to Crosstex Louisiana in order to fund
all or part of the purchase price in connection with the LIG Acquisition. In
connection with the LIG Acquisition, the Borrower and its Partners will effect a
reorganization as described more fully in the Omnibus Agreement dated as of
March 31, 2004 among the Limited Partner, the Borrower, Crosstex Louisiana,
Crosstex Operating GP, LLC, a Delaware limited liability company, the General
Partner, LIG Liquids Holdings, L.P., a Delaware limited partnership, Crosstex
Tuscaloosa, LLC, a Louisiana limited liability company, Crosstex Treating
Services GP, LLC, a Delaware limited liability company, Crosstex Acquisition
Management GP, LLC, a Delaware limited liability company, and Crosstex Gulf
Coast Marketing Ltd., a Texas limited partnership (the "Omnibus Agreement"),
which specifically provides that (1) Crosstex Louisiana will subsequently
transfer substantially all of the assets acquired pursuant to the LIG
Acquisition Documents to the Borrower and its Subsidiaries, (2) Crosstex
Operating GP, LLC will be substituted as the general partner of Borrower, and
(3) Crosstex Acquisition Management GP, LLC and Crosstex Treating Services GP,
LLC will merge with and into Crosstex Energy Services GP, LLC (the
"Reorganization").

        D.    The Borrower has requested, and the Banks have agreed, to
(1) consent to the LIG Acquisition, the Cash Distribution and the subsequent
Reorganization, (2) increase the aggregate amount of the Revolver A Commitments
to $100,000,000 and the Revolver B Commitments to $100,000,000 and (3) make
certain other amendments to the Credit Agreement.

        E.    In addition, the parties hereto wish to add each of BNP Paribas,
General Electric Capital Corporation and Guaranty Bank as a "Bank" under the
Credit Agreement (the "New Banks").

--------------------------------------------------------------------------------





AGREEMENT


        NOW THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:

Section 1. Amendments.

        (a)   Schedules 1 and 2 to the Credit Agreement are hereby deleted in
their entirety and Schedules 1 and 2 attached hereto are hereby substituted
therefor.

        (b)   The definition of "Applicable Margin" is hereby amended in its
entirety as follows:

        "Applicable Margin" means, as of any date of determination, the
following percentages determined as a function of the Borrower's Leverage Ratio:

Leverage Ratio


--------------------------------------------------------------------------------

  Eurodollar
Rate Advances

--------------------------------------------------------------------------------

  Reference
Rate Advances

--------------------------------------------------------------------------------

  Commitment Fees

--------------------------------------------------------------------------------

  Letter of
Credit Fees

--------------------------------------------------------------------------------

> 3.00   2.50%   1.00%   0.50%   1.75% > 2.50 and £3.00   2.25%   0.75%   0.50%
  1.75% > 2.00 and £2.50   2.00%   0.50%   0.375%   1.50% £2.00   1.75%   0.25%
  0.375%   1.50%

The foregoing ratio (a) shall be determined as if the Leverage Ratio is less
than or equal to 2.50 but greater than 2.00 for the period from the Third
Amendment Effective Date through the date financial statements are delivered
pursuant to Section 5.01(c) for the fiscal quarter ending March 31, 2004, and
(b) shall thereafter be determined from the financial statements of the Borrower
and its Subsidiaries most recently delivered pursuant to Section 5.01(c) or
Section 5.01(d) and certified to by a Responsible Officer in accordance with
such Sections. Any change in the Applicable Margin shall be effective upon the
date of delivery of the financial statements pursuant to Section 5.01(c) or
Section 5.01(d), as the case may be, and receipt by the Administrative Agent of
the compliance certificate required by such Sections. If the Borrower fails to
deliver any financial statements within the times specified in Section 5.01(c)
or 5.01(d), as the case may be, such ratio shall be determined as if the
Leverage Ratio is greater than 3.00 from the date the Administrative Agent
notifies the Borrower and the Banks that such financial statements should have
been delivered until the Borrower delivers such financial statements to the
Administrative Agent and the Banks. Notwithstanding the foregoing, if at any
time the ratings applicable to the senior, unsecured, long-term indebtedness for
borrowed money of the Borrower, the MLP, and/or any Subsidiary thereof that is
not guaranteed by any other Person (other than the Borrower, the MLP, the
General Partner or any Subsidiary thereof) or subject to any other credit
enhancement are either (i) BB or higher by S&P and Ba2 or higher by Moody's or
(ii) 2 or higher by the National Association of Insurance Commissioners, then
the Applicable Margin with respect to Eurodollar Rate Advances shall be reduced
by 0.25%.

        (c)   The following new definitions are hereby added to Section 1.01 of
the Credit Agreement in appropriate alphabetical order:

        "Finance Entity" means any Subsidiary of the MLP that is not also a
Subsidiary of the Borrower and that is formed for the purpose of issuing Debt
specifically permitted by Section 6.02(k).

        "LIG Acquisition" means the acquisition of LIG Pipeline Company, a
Nevada corporation, pursuant to the LIG Purchase and Sale Agreement.

2

--------------------------------------------------------------------------------






        "LIG Acquisition Documents" means the LIG Purchase and Sale Agreement
and all other agreements, instruments or documents executed in connection
therewith or otherwise related to the LIG Acquisition.

        "LIG Purchase and Sale Agreement" means the Purchase and Sale Agreement
dated as of February 13, 2004 between the MLP and AEP Energy Services
Investments, Inc., a Delaware corporation (the "Seller"), as amended by the
First Amendment dated as of February 13, 2004 between the MLP and the Seller.

        "MLP" means Crosstex Energy, L.P., a Delaware limited partnership.

        "OLP Common Units" has the meaning set forth in the Borrower Partnership
Agreement.

        "OLP Preferred Units" has the meaning set forth in the Borrower
Partnership Agreement.

        "Third Amendment" means the Third Amendment dated as of April 1, 2004
among the Borrower, the Banks and the Administrative Agent.

        "Third Amendment Effective Date" means the date on which the Third
Amendment to this Agreement becomes effective.

        (d)   The definition of "Asset-Based Audits" in Section 1.01 of the
Credit Agreement is hereby deleted.

        (e)   The definition of "Banks" in Section 1.01 of the Credit Agreement
is hereby amended in its entirety as follows:

        "Banks" means the lenders listed on Schedule 1 hereto and each Eligible
Assignee that shall become a party to this Agreement pursuant to Section 9.06.

        (f)    The definition of "Change of Control" in Section 1.01 of the
Credit Agreement is hereby amended in its entirety as follows:

        "Change of Control" means (a) the General Partner is no longer the sole
general partner of the Borrower, (b) the MLP owns less than 99.999% of the OLP
Common Units, (c) the failure of the MLP to own, directly or indirectly, 100% of
the outstanding equity interests of any holder of the OLP Preferred Units or
(d) individuals who, at the beginning of any period of 12 consecutive months,
constitute the General Partner's Board of Directors cease for any reason (other
than death or disability) to constitute a majority of the General Partner's
Board of Directors then in office.

        (g)   The definition of "General Partner" in Section 1.01 of the Credit
Agreement is hereby amended in its entirety as follows:

        "General Partner" means Crosstex Operating GP, LLC, a Delaware limited
liability company.

        (h)   The definitions of "Guarantor", "Guaranty", and "Reorganization"
in Section 1.01 of the Credit Agreement are hereby amended by replacing "Limited
Partner" with "MLP" therein.

        (i)    The definition of "Limited Partner" in Section 1.01 of the Credit
Agreement is hereby amended in its entirety as follows:

        "Limited Partners" means the MLP and the holders of the OLP Preferred
Units.

        (j)    Each reference in the Credit Agreement to "Limited Partner" shall
be amended to refer to "Limited Partners".

3

--------------------------------------------------------------------------------



        (k)   The definition of "Note Agreement" in Section 1.01 of the Credit
Agreement is hereby amended in its entirety as follows:

        "Note Agreement" means the Master Shelf Agreement dated as of June 3,
2003 among the Borrower, Prudential Investment Management, Inc. and each of the
initial noteholders party thereto, as amended by the Letter Amendment No. 1
dated as of April 1, 2004, as the same may be amended, modified or supplemented
from time-to-time as permitted by this Agreement.

        (l)    The definition of "Responsible Officer" in Section 1.01 of the
Credit Agreement is hereby amended in its entirety as follows:

        "Responsible Officer" means the Chief Executive Officer, President,
Chief Financial Officer, any Executive Vice President, any Senior Vice
President, any Vice President, Treasurer or Assistant Treasurer of the General
Partner.

        (m)  The definition of "Pledge Agreements" in Section 1.01 of the Credit
Agreement is hereby amended in its entirety as follows:

        "Pledge Agreement" means, collectively, (a) the Amended and Restated
Pledge Agreement among the Partners and the Collateral Agent in form and
substance reasonably satisfactory to the Collateral Agent and the Banks, and
(b) any other pledge agreements executed at any time in connection with securing
any Obligations, in each case as the same may hereafter be amended, modified or
supplemented from time-to-time.

        (n)   Section 2.01(b) of the Credit Agreement is hereby amended by
(i) replacing "$25,000,000" with "$50,000,000" in the second proviso of the
first sentence thereof and (ii) adding the following parenthetical at the end
thereof:

(other than any reimbursements from the Banks to the Issuing Bank deemed to be
Revolver B Advances)

        (o)   Section 2.06(b) of the Credit Agreement is hereby amended in its
entirety as follows:

        (b)   Agent Fees. The Borrower agrees to pay to the Administrative Agent
for the benefit of the Administrative Agent or the Lead Arranger, as applicable,
the fees described in the letter dated as of February 26, 2004 from UBOC to the
Borrower (the "Fee Letters").

        (p)   Section 4.19(a) of the Credit Agreement is hereby amended in its
entirety as follows:

        (a)   The General Partner is the sole general partner of the Borrower,
and the Limited Partners are the only limited partners of the Borrower. As of
the date hereof, (i) the General Partner is the legal and beneficial owner of
0.001% of the OLP Common Units in the Borrower, and (ii) the MLP is the legal
and beneficial owner of 99.999% of the OLP Common Units in the Borrower and 100%
of the membership interests of the General Partner. No part of the partnership
interests in the Borrower or the membership interests of the General Partner is
subject to any Lien, other than preferential rights of the Partners under the
Borrower Partnership Agreement and Liens in favor of the Collateral Agent.

        (q)   Section 5.08 of the Credit Agreement is hereby amended by
replacing "four occasions in any calendar year" with "two occasions in any
calendar year" and by deleting ", two of which shall be for the purpose of
conducting Asset-Based Audits."

4

--------------------------------------------------------------------------------



        (r)   Section 5.10 of the Credit Agreement is hereby amended by adding
the following prior to the period at the end thereof:

; provided that this Section 5.10 shall not apply to any guaranty by the
Borrower or any Guarantor of Debt of the Borrower and/or a Finance Entity
specifically permitted by Section 6.02(k).

        (s)   A new Section 5.14 of the Credit Agreement is hereby added as
follows:

        Section 5.14. Post-Closing Requirements.

        (a)   Within five Business Days following the Third Amendment Effective
Date (or, with respect to the items listed in Section 5.14(a)(vii) below, within
a commercially reasonable period of time following the Third Amendment Effective
Date) deliver or cause to be delivered to the Administrative Agent or the
Collateral Agent, as applicable:

          (i)  except as otherwise provided by Section 5.14(b) below and as
determined by the Collateral Agent in its reasonable discretion, new Security
Documents and appropriate UCC-1 and UCC-3 Financing Statements covering the
Collateral for filing with the appropriate authorities covering the Property
being acquired pursuant to the LIG Acquisition Documents and the Reorganization
(as defined in the Third Amendment);

         (ii)  a Guaranty executed by each of Crosstex Tuscaloosa, LLC, a
Louisiana limited liability company, Crosstex LIG, LLC, a Louisiana limited
liability company, and Crosstex LIG Liquids, LLC, a Louisiana limited liability
company (collectively, the "New Subsidiary Guarantors"), in form and substance
reasonably satisfactory to the Administrative Agent and the Banks;

        (iii)  an Amended and Restated Pledge Agreement executed among the
General Partner, the MLP and the Collateral Agent in form and substance
reasonably satisfactory to the Collateral Agent and the Banks;

        (iv)  a Pledge Agreement executed by Crosstex Energy Services GP, LLC,
in form and substance reasonably satisfactory to the Collateral Agent and the
Banks;

         (v)  a certificate of the secretary or assistant secretary of the
General Partner certifying (A) the existence of the Borrower and the General
Partner, (B) its organizational documents and the Borrower Partnership
Agreement, (C) the resolutions of the General Partner approving the LIG
Acquisition, the Cash Distribution, the Reorganization (each as defined in the
Third Amendment), the Third Amendment and the other Credit Documents executed
and delivered on or before the date of such certificate, and (D) all documents
evidencing other necessary corporate, partnership or limited liability company
action and governmental approvals, if any, with respect to the Third Amendment
and the other Credit Documents executed and delivered on or before the date of
such certificate;

        (vi)  a certificate of the secretary or assistant secretary of each of
the Guarantors certifying (A) either (1) that there have been no changes to its
organizational documents since the date such documents were last certified to
the Administrative Agent and the Banks, or (2) its organizational documents,
(B) the resolutions of the governing body of such Guarantor approving the Third
Amendment and the other Credit Documents executed and delivered on or before the
date of such certificate, and (C) all documents evidencing other necessary
corporate, partnership or limited liability company action and governmental
approvals, if any, with respect to the Third Amendment and the other Credit
Documents executed and delivered on or before the date of such certificate;

5

--------------------------------------------------------------------------------






       (vii)  certificates of good standing, existence and authority for the
Borrower, the General Partner, the MLP and each of the Guarantors from each of
the states in which the Borrower, each such Partner and each of the Guarantors
is organized;

      (viii)  supplements to the Intercreditor Agreement executed by each of the
New Subsidiary Guarantors;

        (ix)  a favorable opinion of Thompson & Knight L.L.P., outside Texas
counsel to the Borrower, the General Partner, the MLP and the Guarantors;

         (x)  a favorable opinion of Taylor, Porter, Brooks & Phillips L.L.P.,
outside Louisiana counsel to the Borrower and the New Subsidiary Guarantors;

        (xi)  certificate(s) of insurance naming the Collateral Agent as loss
payee or additional insured evidencing insurance which meets the requirements of
this Agreement and the Security Documents and which is in amount, form and
substance and from an issuer satisfactory to the Collateral Agent; and

       (xii)  such other approvals, opinions, evidence and documents as any
Bank, through the Administrative Agent, may reasonably request.

        (b)   Within 120 days following the Third Amendment Effective Date
deliver or cause to be delivered to the Collateral Agent the following, each in
form, scope and substance satisfactory to the Collateral Agent:

          (i)  new Mortgages, other Security Documents and appropriate UCC-1 and
UCC-3 Financing Statements covering the Collateral for filing with the
appropriate authorities covering the Property being acquired by the Borrower and
its Subsidiaries pursuant to the LIG Acquisition Documents and the
Reorganization (as defined in the Third Amendment) to the extent any of the
foregoing were not required to be delivered by the Collateral Agent pursuant to
subsection (a) of this Section 5.14; and

         (ii)  a favorable opinion of Taylor, Porter, Brooks & Phillips L.L.P.,
outside Louisiana counsel to the Borrower and the New Subsidiary Guarantors with
respect to such Security Documents.

        (t)    Section 6.01(e) of the Credit Agreement is hereby amended by
adding "and the negative pledge contained in any agreement, instrument or
document executed at any time in connection with Debt permitted by
Section 6.02(k); provided that any such negative pledge in connection with Debt
permitted by Section 6.02(k) shall not place any restriction on the creation or
existence of any Lien now or hereafter securing the Obligations or, as a result
of the creation or existence of any Lien securing the Obligations, cause or
require the creation of any Lien securing such Debt" at the end thereof;

        (u)   Section 6.01(g) of the Credit Agreement is hereby amended by
replacing "$500,000" with "$1,000,000";

        (v)   Section 6.02 of the Credit Agreement is hereby amended as follows:

          (i)  Section 6.02(f) of the Credit Agreement is hereby amended by
replacing "$5,000,000" with "$7,500,000";

         (ii)  Section 6.02(g) of the Credit Agreement is hereby amended by
replacing "$3,000,000" with "$10,000,000";

        (iii)  Section 6.02(i) of the Credit Agreement is hereby amended by
replacing "$5,000,000" with "$7,500,000" and by deleting "and" at the end
thereof;

6

--------------------------------------------------------------------------------






        (iv)  Section 6.02(j) of the Credit Agreement is hereby amended by
replacing the period at the end thereof with "; and"; and

         (v)  A new Section 6.02(k) is hereby added as follows:

(k) unsecured Debt of the Borrower and/or a Finance Entity not exceeding
$125,000,000 in an aggregate principal amount at any time outstanding and any
unsecured guaranty of such Debt by the Borrower or any Guarantor; provided that
(i) such Debt is issued within 90 days of the Third Amendment Effective Date and
(ii) the maturity of such Debt is at least five years after the issuance
thereof.

        (w)  Section 6.04(g) of the Credit Agreement is hereby amended by
replacing "$3,000,000" with "$5,000,000".

        (x)   Section 6.05(h) of the Credit Agreement is hereby amended by
replacing "Limited Partner" with "MLP."

        (y)   Section 6.12 of the Credit Agreement is hereby amended in its
entirety as follows:

        Section 6.12. [Intentionally omitted].

        (z)   Section 6.15 of the Credit Agreement is hereby amended by
replacing "$60,000,000" with "$90,000,000" and by replacing "December 31, 2002"
with "March 31, 2004".

        (aa) Section 6.17 of the Credit Agreement is hereby amended by replacing
"$50,000,000" with "$125,000,000".

        (bb) Section 7.01 of the Credit Agreement is hereby amended as follows:

          (i)  Section 7.01(c) of the Credit Agreement is amended by replacing
"5.02, 5.07 or 5.13" with "5.02, 5.07, 5.13 or 5.14";

         (ii)  Section 7.01(d) of the Credit Agreement is amended by replacing
"$3,000,000" with "$5,000,000"; and

        (iii)  Section 7.01(f) of the Credit Agreement is amended by replacing
"$3,000,000" with "$5,000,000".

Section 2. Consent and Waiver. The Banks hereby (a) consent to the LIG
Acquisition, the Cash Distribution and the Reorganization, (b) consent to the
amendment and restatement of the Borrower Partnership Agreement in substantially
the form delivered to the Administrative Agent on the date hereof and (c) waive
any and all Defaults or Events of Default arising or which may have heretofore
arisen under the Credit Agreement or any of the Credit Documents resulting from
the execution, delivery or performance of the transactions and agreements in
connection with the LIG Acquisition, the Cash Distribution, the Reorganization
or the amendment and restatement of the Borrower Partnership Agreement. This
waiver is limited to the extent described herein and shall not be construed to
be a consent to or a waiver of any other actions prohibited by the Credit
Agreement or any other Credit Document. The Administrative Agent and each of the
Banks reserves the right to exercise any rights and remedies available to it in
connection with any future defaults with respect to the Credit Agreement or any
other provision of any Credit Document, including, without limitation, Sections
6.03, 6.06, and 7.01(j) of the Credit Agreement. Further, if the Reorganization
is not completed as described in the Omnibus Agreement and such failure to be
completed as described in the Omnibus Agreement would be materially adverse to
the Banks, all consents granted hereunder shall be void. The Borrower agrees to
deliver to the Administrative Agent copies of all amendments, modifications or
supplements to the Omnibus Agreement.

7

--------------------------------------------------------------------------------



Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first set forth above when:

        (a)   the Borrower shall have paid to the Administrative Agent all costs
and expenses which have been invoiced and are payable pursuant to Section 9.04
of the Credit Agreement;

        (b)   the Administrative Agent shall have received all of the following,
each dated the date hereof, in form and substance satisfactory to the
Administrative Agent and in the number of originals requested by the
Administrative Agent:

          (i)  this Amendment, duly executed by the Borrower, the Banks and the
Administrative Agent;

         (ii)  new Revolver A Notes in favor of each of the Banks, each in the
face amount of such Bank's Revolver A Commitment and duly executed by the
Borrower (the "New Revolver A Notes");

        (iii)  new Revolver B Notes in favor of each of the Banks, each in the
face amount of such Bank's Revolver B Commitment and duly executed by the
Borrower (the "New Revolver B Notes"; together with the New Revolver A Notes,
the "New Notes");

        (iv)  one or more consents to this Amendment, duly executed by each
Guarantor that has previously executed a Guaranty;

         (v)  amendments to each of the existing Mortgages in form and substance
satisfactory to the Collateral Agent;

        (vi)  copies of the LIG Purchase and Sale Agreement certified by a
Responsible Officer (A) as being true and correct copies of such documents as of
the date hereof, and (B) except as otherwise disclosed in writing and acceptable
to the Administrative Agent (i) as being in full force and effect and no
material term or condition thereof shall have been amended, modified or waived
after the execution thereof; and (ii) that to the knowledge of such Responsible
Officer, none of the parties to the LIG Acquisition Documents shall have failed
to perform any material obligation or covenant required by the LIG Acquisition
Documents to be performed or complied with by it on or before the date of
closing of the LIG Acquisition;

       (vii)  a report by Barnes and Click, Inc. in form and substance
satisfactory to the Administrative Agent and the Banks;

      (viii)  a Phase I environmental review by Flat Rock Energy Partners
covering those Properties to be acquired in connection with the LIG Acquisition
in form and substance satisfactory to the Administrative Agent and the Banks;

        (ix)  an executed copy of the First Amendment to Note Agreement
certified by a Responsible Officer as being a true and correct copy of such
document as of the date hereof;

         (x)  supplements as required by Section 6.4(a) of the Intercreditor
Agreement, executed by each New Bank;

        (xi)  an executed copy of the Omnibus Agreement certified by a
Responsible Officer as being a true and correct copy of such document as of the
date hereof;

       (xii)  a certificate from a Responsible Officer stating that (A) all
representations and warranties of the Borrower set forth in the Credit Agreement
and each of the other Credit Documents to which it is a party are true and
correct in all material respects, except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on such earlier

8

--------------------------------------------------------------------------------






date; (B) no Default has occurred and is continuing; and (C) the conditions in
this Section 3 have been met; and

      (xiii)  such other approvals, opinions, evidence and documents as any
Bank, through the Administrative Agent, may reasonably request;

        (c)   no event or events has occurred which, individually or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect;

        (d)   no Default shall have occurred and be continuing;

        (e)   the representations and warranties of the Borrower and the
Guarantors contained in this Amendment, Article IV of the Credit Agreement and
in each of the other Credit Documents executed and delivered on or before date
hereof shall be true and correct in all material respects on and as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on such earlier date;

        (f)    no legal or regulatory action or proceeding has commenced and is
continuing against the Borrower or any Guarantor which could reasonably be
expected to cause a Material Adverse Effect;

        (g)   the LIG Acquisition shall, simultaneously with the making of the
related Borrowing, have been consummated by the Borrower, and all other
conditions to the LIG Acquisition shall have been satisfied in form and
substance satisfactory to the Administrative Agent;

        (h)   the Collateral Agent shall have received satisfactory evidence
that arrangements have been made so that the Liens granted to it under the
Security Documents are or will be Acceptable Security Interests and that all
actions or filings necessary to protect, preserve and validly perfect such Liens
have been made, taken or obtained (or will be upon the filing and recording of
the appropriate Security Documents), as the case may be, and are in full force
and effect;

        (i)    the Administrative Agent shall be satisfied in its sole
discretion as to the status of the Borrower's or Guarantor's, as applicable,
title to the Properties acquired in connection with the LIG Acquisition; and

        (j)    the Administrative Agent shall be satisfied in its sole
discretion with its due diligence analysis and review of the Properties acquired
pursuant to the LIG Acquisition.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Banks and the Administrative Agent as set forth below:

        (a)   The execution, delivery and performance by the Borrower of this
Amendment, the New Notes and the Credit Documents, as amended hereby and
thereby, to which the Borrower is a party are within the Borrower's legal
powers, have been duly authorized by all necessary partnership action and do not
(i) contravene the Borrower Partnership Agreement, (ii) contravene any
Governmental Rule or contractual restriction binding on or affecting the
Borrower or (iii) result in or require the creation or imposition of any Lien
(other than any created by the Credit Documents) upon or with respect to any of
the properties of the Borrower.

        (b)   No Governmental Action is required for the due execution, delivery
or performance by the Borrower of this Amendment, the New Notes or any of the
Credit Documents, as amended hereby and thereby, to which the Borrower is a
party.

        (c)   This Amendment, the New Notes and each of the Credit Documents, as
amended hereby and thereby, to which the Borrower is a party constitute legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, except as

9

--------------------------------------------------------------------------------



the enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors' rights generally or by
general principles of equity.

        (d)   Each of the Security Documents constitutes an Acceptable Security
Interest on the Collateral purported to be encumbered thereby, enforceable
against all third parties in all jurisdictions, and secures the payment of all
obligations stated to be secured thereby under the Credit Documents, as amended
hereby and by the New Notes, and the execution, delivery and performance of this
Amendment and the New Notes do not adversely affect any Lien of the Security
Documents.

        (e)   The quarterly and annual financial statements most recently
delivered to the Banks pursuant to Sections 5.01(c) and (d) of the Credit
Agreement fairly present the Consolidated financial condition of the Borrower
and its Subsidiaries as of the respective dates thereof and the Consolidated
results of the operations of the Borrower and its Subsidiaries for the
respective fiscal periods ended on such dates, all in accordance with GAAP
applied on a consistent basis (subject to normal year-end audit adjustments and
the absence of footnotes in the case of the quarterly financial statements).
Since December 31, 2003 there has been no material and adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower or any Subsidiary. The Borrower and its
Subsidiaries have no material contingent liabilities except as disclosed in such
financial statements or the notes thereto.

        (f)    There is no pending or, to the knowledge of the Borrower,
threatened action or proceeding affecting the Borrower or any Subsidiary before
any Governmental Person, referee or arbitrator that could reasonably be expected
to have a Material Adverse Effect.

        (g)   There has been no amendment to the Borrower Partnership Agreement.
The representations and warranties of the Borrower contained in the Credit
Documents are correct on and as of the date hereof as though made on and as of
such date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on such earlier date. No event has occurred and
is continuing, or would result from the effectiveness of this Amendment, that
constitutes a Default.

Section 5. Modification and Increase in Commitments. The Borrower, the
Administrative Agent, and the Banks hereby agree that the Commitments of the
Banks under the Credit Agreement shall be modified to reflect the Commitments
for the Banks set forth on the attached Schedule 1 and upon the effectiveness of
this Amendment pursuant to Section 3 above, each such Bank's Commitment shall be
the Commitment set forth on the attached Schedule 1. On the date hereof, each
New Bank shall pay to the Administrative Agent, for the account of the Banks
(other than the New Banks) an amount equal to such New Bank's Pro Rata Share of
the outstanding Advances. Such payment shall be made by wire transfer of
immediately available funds to an account designated by the Administrative
Agent. Upon receipt of such funds, the Administrative Agent shall promptly pay
to each Bank, by wire transfer in immediately available funds, the amount of
each such Bank's ratable share of such payment, such that after such payment,
the Banks (including the New Banks) shall each hold its Pro Rata Share of the
Advances.

Section 6. Addition of New Banks. Each of the New Banks (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.05 and 5.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other Credit Document; (iii) appoints and authorizes
the Administrative Agent and the Collateral Agent to take such action as agent
on its

10

--------------------------------------------------------------------------------




behalf and to exercise such powers as it deems necessary under the Credit
Agreement and any other Credit Document as are delegated to the Administrative
Agent or the Collateral Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement or any other Credit Document are required to be performed by it
as a Bank; and (v) specifies as its Domestic Lending Office (and address for
notices) the office set forth beneath its name on Schedule 2 hereto.

Section 7. Reference to and Effect on the Credit Agreement.

        (a)   On and after the effective date of this Amendment, each reference
in the Credit Agreement to "this Agreement," "hereunder," "hereof," "herein" or
words of like import shall mean and be a reference to the Credit Agreement, and
each reference in the other Credit Documents to "the Credit Agreement,"
"thereunder," "thereof," "therein" or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

        (b)   Except as specifically amended above and except for the issuance
of the New Notes, the Credit Agreement and the other Credit Documents shall
remain in full force and effect and are hereby ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
obligations stated to be secured thereby under the Credit Documents, as amended
hereby and by the New Notes.

        (c)   Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or any Bank under any of the Credit
Documents or constitute a waiver of any provision of any of the Credit
Documents.

Section 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of an originally executed counterpart
of this Amendment.

Section 9. Governing Law; Binding Effect. This Amendment shall be governed by,
and construed and enforced in accordance with, the laws of the State of Texas,
and shall be binding upon the Borrower, the Administrative Agent, each Bank and
their respective successors and assigns.

Section 10. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, including the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities hereunder and thereunder.

[Remainder of this page blank; signature page follows]

11

--------------------------------------------------------------------------------



        Effective as of the 1st day of April, 2004.


 
 
CROSSTEX ENERGY SERVICES, L.P.
 
 
By:
 
CROSSTEX OPERATING GP, LLC, General Partner
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

William W. Davis
Executive Vice President and Chief Financial Officer
 
 
UNION BANK OF CALIFORNIA, N.A., as Lead Arranger, Administrative Agent and Bank
 
 
By:
 
/s/  JOHN CLARK      

--------------------------------------------------------------------------------

John Clark
Vice President
 
 
By:
 
/s/  SEAN MURPHY      

--------------------------------------------------------------------------------

Name: Sean Murphy
Title: Vice President
 
 
THE ROYAL BANK OF CANADA, as Co-Arranger, Syndication Agent and Bank
 
 
By:
 
/s/  LORNE GARTNER      

--------------------------------------------------------------------------------

Name: Lorne Gartner
Title: Authorized Signatory
 
 
FLEET NATIONAL BANK, as Documentation Agent and Bank
 
 
By:
 
/s/  ROBERT D. VALBONA      

--------------------------------------------------------------------------------

Name: Robert D. Valbona
Title: Managing Director
 
 
U.S. BANK NATIONAL ASSOCIATION, as Bank
 
 
By:
 
/s/  MATTHEW J. PURCHASE      

--------------------------------------------------------------------------------

Name: Matthew J. Purchase
Title: Vice President
 
 
BANK OF AMERICA, N.A., as Bank
 
 
By:
 
/s/  STEVEN A. MACKENZIE      

--------------------------------------------------------------------------------

Name: Steven A. Mackenzie
Title: Vice President            

12

--------------------------------------------------------------------------------




 
 
BNP PARIBAS, as Bank
 
 
By:
 
/s/  JOE ONISCHUK      

--------------------------------------------------------------------------------

Name: Joe Onischuk
Title: Director
 
 
By:
 
/s/  LARRY ROBINSON      

--------------------------------------------------------------------------------

Name: Larry Robinson
Title: Director
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Bank
 
 
By:
 
/s/  SIMON DUNCAN      

--------------------------------------------------------------------------------

Name: Simon Duncan
Title: Manager—Operations
 
 
GUARANTY BANK, as Bank
 
 
By:
 
/s/  JIM R. HAMILTON      

--------------------------------------------------------------------------------

Name: Jim R. Hamilton
Title: Senior Vice President

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



THIRD AMENDMENT
BACKGROUND
AGREEMENT
